Perdomo v Llanos (2018 NY Slip Op 01274)





Perdomo v Llanos


2018 NY Slip Op 01274


Decided on February 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2018

Friedman, J.P., Sweeny, Kahn, Singh, Moulton, JJ.


5818 303099/15

[*1]Felix Perdomo, Plaintiff-Respondent,
vLuis Llanos, et al., Defendants-Appellants.


Goldberg Segalla LLP, White Plains (William T. O'Connell of counsel), for appellants.
Wingate, Rusotti, Shapiro & Halperin, LLP, New York (Victor Goldblum of counsel), for respondent.

Order, Supreme Court, Bronx County (Robert T. Johnson, J.), entered on or about May 11, 2017, which, among other things, granted plaintiff's motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff's vehicle was stopped when it was struck in the rear by a vehicle owned by defendant Ari Fleet, Lt. and operated by defendant Luis Llanos. Plaintiff's evidence, including his affidavit attesting to these facts, established a prima facie case of negligence on the part of defendants (see Francisco v Schoepfer, 30 AD3d 275, 275 [1st Dept 2006]).
Defendants failed to rebut plaintiff's prima facie showing.
Defendants' assertion that plaintiff's vehicle stopped suddenly is insufficient to rebut the presumption of negligence (Francisco, 30 AD3d at 276).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 22, 2018
CLERK